internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc corp b05 - plr-101675-00 date date in re taxpayer tribe a business b date this is in reply to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed and subsequently consummated transaction you submitted additional information in letters dated february february march and date the information submitted in the request and in subsequent correspondence is summarized below taxpayer was organized under state law and was wholly owned by tribe a a federally-recognized indian_tribe taxpayer owned business b and conducted business b operations off-reservation on date tribe a established a corporation organized under section of the indian reorganization act of u s c section the ira and merged taxpayer into this new corporation newco with the intention of then selling all of taxpayer’s operating_assets to a third party although the contemplated sale was subsequently canceled the sale of the operating_assets of newco remains an option under consideration plr-101675-00 in its ruling_request taxpayer argues that revenue rulings 1994_1_cb_19 and 1994_2_cb_14 allow for the reorganization of a state-chartered indian owned corporation into a federally-chartered corporation as described above in a tax- free manner and requested rulings to that effect revrul_67_284 1967_2_cb_55 modified on another issue by revrul_74_13 1974_1_cb_14 holds that indian tribes are not taxable entities revrul_81_295 1981_2_cb_15 relying on 411_us_145 n holds that an indian tribal_corporation organized under section of the ira shares the same tax status as the indian_tribe and is not taxable on income from activities carried on within the boundaries of the reservation revrul_94_16 clarified revrul_81_295 by holding that a section corporation is not subject_to federal_income_tax on the income earned from the conduct of a commercial business either on or off the tribe’s reservation this is not true for state-chartered tribal corporations which are subject_to federal_income_tax on income earned from commercial activities however revrul_94_16 provides retroactive relief for income earned before date by a state-chartered corporation from activities conducted within the boundaries of the reservation including gain and loss properly allocable to such activities from the sale_or_exchange of assets if that corporation converts into a federally-chartered corporation under section of the ira revrul_94_65 amplifies revrul_94_16 and in pertinent part extends the conversion period under certain circumstances not applicable in this case based on the facts and representations presented by the taxpayer we determined that taxpayer’s off-reservation business activities are not entitled to relief from federal_income_tax pursuant to either revrul_94_16 or revrul_94_65 taxpayer now concedes and represents that its merger into newco does not qualify for relief under rev ruls or and therefore taxpayer’s merger into newco is a taxable_event we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion is expressed whether the transaction is taxable under sec_337 of the internal_revenue_code in the event that the transaction qualifies as a reorganization under sec_368 or under sec_1001 the rulings contained in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process plr-101675-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction covered by this letter should attach a copy of the letter to its federal_income_tax return for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely yours associate chief_counsel corporate by _ filiz a serbes assistant to the chief branch
